Title: From George Washington to Major General Horatio Gates, 17 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Valley forge May 17th 1778
                    
                    From a variety of concurring circumstances and the general information of persons coming from philadelphia it would appear, that the Enemy mean to evacuate the City, and accordingly are preparing to embark. Some accounts are, that part of the Heavy Cannon & baggage are already on board, and the whole agree that all the Transports are taking in wood and water.
                    Whether an evacuation is really intended or what their destination will be, supposing that it should take place, is a matter that cannot be determined here; However I think it right to give you the substance of the intelligence, that you may be in the best situation circumstances will admit of, in case it should be their view to operate on the North River. That you may be the more respectable, if such should be their design, you will retain all the Eastern recruits intended for the Regiments here, till I give further directions respecting them. It is probable, the point of evacuation or the contrary will become so certain, that it may be decided in a few days what measures will be best to pursue. perhaps, at the same time it might not be improper for you to make requisition of the Militia or a part of ’em to reinforce the Highland  posts & compleat the Works, agreable to the powers vested in you for that purpose. Their services may be very beneficial on condition of a sudden push on the part of the Enemy, and will not at any rate, involve any considerable expence, as a little time will demonstrate what operations the Enemy have in contemplation. I have also written to General McDougal, requesting him to remain where he is till he hears further from me.
                    If the Enemy, now in philadelphia, are going to leave the Continent in consequence of the State of affairs in Europe, I should suppose they will also abandon New York; and that the same preparations for a removal will be making there, that are in philadelphia. It will be very material to obtain good information from thence, and I am persuaded you will use all the means in your power to effect it. If some one or two Intelligent persons could be sent in for the purpose, in whose integrity & veracity you could implicitly confide, their report might be exceedingly interesting. As soon as the Objects of the present preparations in philadelphia are well understood, I will advise you, and if they shall seem to be directed to the Northward of this, I shall afford the earliest and every possible aid that I can give. I am Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                